     Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 1 of 13 PageID #: 224



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                        CRIMINAL ACTION NO. 2:19-cr-00078

BRANDON CARTER


                        MEMORANDUM OPINION AND ORDER

          Pending before the court is a pro se Motion for Compassionate Release, [ECF

No. 49], filed by Defendant Brandon Carter. The Government has responded to the

Motion. [ECF No. 52]. The Motion is DENIED for the reasons that follow.

     I.      Background

          On August 8, 2019, Mr. Carter pled guilty to being a felon in possession of a

firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). [ECF No. 35]. On February

20, 2020, I sentenced Mr. Carter to a term of 30 months imprisonment, followed by

three years of supervised release. [ECF No. 40]. Mr. Carter is expected to be released

on July 19, 2021. He is currently serving his sentence at the Federal Correctional

Institution Gilmer (“FCI Gilmer”) in Glenville, West Virginia.

          Mr. Carter previously filed two pro se letter-form motions on April 30, 2020

and May 6, 2020, respectively, seeking compassionate release because of his various

purported medical diagnoses and the current public health crisis caused by COVID-

19. [ECF Nos. 45, 46]. On May 19, 2020, I denied those motions without prejudice for
   Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 2 of 13 PageID #: 225



failure to exhaust administrative remedies. [ECF No. 48]. On May 27, 2020, Mr.

Carter filed the instant Motion, [ECF No. 49], which incorporates the reasons

provided in his previous Motion as well as addresses the exhaustion issue. To his

Motion, Mr. Carter attaches a copy of the request for compassionate release he made

to the Warden and the Warden’s response, denying that request. [ECF No. 49]. The

Government in this case argues that Mr. Carter’s Motion should be denied because

(1) he has not exhausted his administrative remedies and (2) he has failed to present

any “extraordinary and compelling reasons” that warrant a sentence reduction.

   II.      Discussion

         For me to reduce Mr. Carter’s sentence under compassionate release, I must

find that Mr. Carter has exhausted his administrative remedies, has demonstrated

“extraordinary and compelling reasons,” is not a danger to the safety of others, and

find that his release is consistent with § 3553(a) factors. See e.g., United States v.

Howard, No. 4:15-CR-00018-BR, 2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020);

U.S.S.G. § 1B1.13 (2018). He has not satisfied all of those requirements, and I cannot

reduce his sentence.

            (a) Exhaustion

         Section 3582(c)(1)(A) provides that:
               … the court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the
               defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a motion
               on the defendant’s behalf or the lapse of 30 days from the
               receipt of such a request by the warden of the defendant’s
               facility, whichever is earlier, may reduce the term of
               imprisonment…


                                            2
      Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 3 of 13 PageID #: 226



18 U.S.C. 3582(c)(1)(A) (emphasis added). Prior to the enactment of the First Step

Act, only the Director of the Bureau of Prisons (“BOP”) could file a motion for

compassionate release. The First Step Act amended this provision to permit an

inmate to file a motion in federal court seeking compassionate release, provided

certain circumstances were satisfied. In the wake of the COVID-19 pandemic, there

has been significant litigation regarding compassionate release and the proper

interpretation of the triggering events that § 3582(c)(1)(A) requires in order for a

prisoner to access the courts. See e.g., United States v. Thompson, ---F.Supp.3d ---,

No. 2:18-CR-00105, 2020 WL 2121371, at *4 (S.D.W. Va. May 5, 2020) (collecting

cases). Put plainly, the court may modify a term of imprisonment upon the earliest of

one of three events:

           1. When the Director of the BOP has made a motion;

           2. When the defendant has exhausted his or her administrative remedies

              with the BOP and petitioned the court;

           3. When 30 days have lapsed from the date of the request to the BOP and

              defendant has petitioned the court.

Id.

        The language of the statute is clear. There are two ways for a defendant to

petition the court for compassionate release. And those two options are alternatives,

as evidenced by the statute’s decree that a court may reduce a term of imprisonment

upon the occurrence of option one “or” option two “whichever is earlier.” 18 U.S.C. §

5382(c)(1)(A). With the first option, the defendant must fully complete the BOP’s



                                          3
   Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 4 of 13 PageID #: 227



administrative appeals process. See id. With the second option, “the statute’s plain

text states only that thirty days must past after the defendant requests

compassionate release from the warden. No more, no less.” United States v. Brown,

No. 4:05-CR-00227-1, 2020 WL 2091802, at *3 (S.D. Iowa Apr. 29, 2020).

      The inclusion of alternative avenues to petition the court makes § 3582’s

exhaustion requirement different from that of other statutes. See e.g., United States

v. Haney, No. 19-CR-541 (JSR), 2020 WL 1821988, at *3 (S.D.N.Y. Apr. 13, 2020)

(“Importantly, § 3582(c)(1)(A) does not contain an exhaustion requirement in the

traditional sense.”); see also United States v. Stephenson, No. 3:05-CR-00511, 2020

WL 2566760, at *2 (S.D. Iowa May 21, 2020) (“while § 3582(c)(1)(a)’s gate-keeping

provision often is described as an ‘exhaustion’ requirement, it is not ‘an exhaustion

requirement in the traditional sense…’”); United States v. Underwood, No. CR TDC-

18-0201, 2020 WL 1820092, at *2 (D. Md. Apr. 10, 2020) (“Unlike the PLRA, the

compassionate release exhaustion requirement does not even limit its reach to

exhaustion of ‘available’ administrative remedies…”).

      Though the language of the statute is clear that upon the expiration of 30 days

after the warden has received the compassionate release request, an inmate may

petition the court, the “lapse of 30 days” provision has been interpreted differently by

some courts. As I read the language, the “lapse of 30 days” provision has nothing to

do with whether the warden grants or denies the inmate’s request for compassionate

release, but simply sets the amount of days an inmate has to wait before petitioning

the court. That is, “a ‘lapse of 30 days’ refers simply to the passage of 30 days,



                                           4
    Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 5 of 13 PageID #: 228



regardless of what happens in the interim.” United States v. Weidenhamer, No.

CR1601072001PHXROS, 2019 WL 6050264, at *2 (D. Ariz. Nov. 8, 2019). An

alternative interpretation is that a “lapse of 30 days” “applies only if the warden does

not grant or deny the request during those 30 days,” and is not simply a time measure

for when the inmate may petition the court. Id. District courts are split between these

two possible interpretations. 1

      The split in interpretation largely boils down to the meaning of the word

“lapse.” Generally, the term “lapse” is defined as “the passage of time” when it is used

to modify a period of time, such as a number of days or years. See lapse, Merriam-

Webster; lapse, Cambridge Dictionary (“a period of time passing between two things

happening”). Another possible definition of “lapse” is “the termination of a right or



1 See e.g., Stephenson, 2020 WL 2566760, at *2 (“[T]he statute’s plain text states only
that thirty days must past after the defendant requests compassionate release from
the warden. No more.”); Brown, 2020 WL 2091802, at *3 (holding same); Haney, 2020
WL 1821988, at *3 (“Importantly, § 3582(c)(1)(A) does not contain an exhaustion
requirement in the traditional sense… it requires the defendant either to exhaust
administrative remedies or simply to wait 30 days after serving his petition on the
warden of his facility before filing a motion in court.”); United States v. Woodson, No.
18-CR-845 (PKC), 2020 WL 1673253, at *2 (S.D.N.Y. Apr. 6, 2020) (“If the BOP does
not act favorably on the defendant’s request after 30 days, the exhaustion
requirement is dispensed with and the defendant may bring his application to the
Court.”). But see United States v. Peuser, No. 8:17CR60, 2020 WL 2732088, at *1 (D.
Neb. May 26, 2020) (finding that § 3582(c)(A)(1) requires administrative exhaustion
if a warden acts on a request within 30 days); United States v. Smith, No. 4:95-CR-
00019-LPR-4, 2020 WL 2487277, at *9 (E.D. Ark. May 14, 2020) (holding same);
United States v. Rushton, No. 4:18-CR-329, 2020 WL 2104554, at *1 (N.D. Ohio May
1, 2020) (holding same);United States v. Miller, No. 2:16-CR-00269-BLW, 2020 WL
113349, at *2 (D. Idaho Jan. 8, 2020), reconsideration denied, No. 2:16-CR-00269-
BLW, 2020 WL 2202437 (D. Idaho May 6, 2020) (holding same); United States v.
Bolino, No. 06-CR-0806 (BMC), 2020 WL 32461, at *1 (E.D.N.Y. Jan. 2, 2020) (holding
same);United States v. Weidenhamer, No. CR1601072001PHXROS, 2019 WL
6050264, at *3 (D. Ariz. Nov. 8, 2019) (holding same).
                                           5
    Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 6 of 13 PageID #: 229



privilege through neglect to exercise it within some limit of time.” Lapse, Merriam-

Webster. Courts point to this second definition of “lapse” when interpreting the

statute to mean that a defendant may motion the court after 30 days only if the

warden fails to act on the defendant’s request for a period of 30 days. See Smith, 2020

WL 2487277, at *9. Understood this way, the BOP has a right to respond to the

defendant’s request. That right to respond is terminated only when the BOP neglects

to exercise it within 30 days. While this is a tempting interpretation, it does not

square with the fact that the term “lapse,” as used in the § 3582, modifies number of

days or time period. Therefore, the plain meaning of the text is that the “lapse of 30

days” refers to the passage of 30 days. See United States v. Woodson, No. 18-CR-845

(PKC), 2020 WL 1673253, at *2 (S.D.N.Y. Apr. 6, 2020) (“The plain language of the

statute is free from ambiguity.”).

      Moreover, the statutory requirements a defendant must meet before

petitioning the courts cannot be divorced from the purpose of compassionate release.

The statute vests courts with the authority to modify a prisoner’s sentence if it finds

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. §

3582(c)(1)(A)(i). 2 The context of the statute therefore is to address exigent and urgent

situations. An unlimited timeframe for the administrative exhaustion process




2 Section 3582(c)(1)(A)(ii) also allows for the court to modify a prisoner’s sentence if
“the defendant is at least 70 years of age, has served at least 30 years in prison,
pursuant to a sentence imposed under section 3559(c), for the offense or offenses for
which the defendant is currently imprisoned, and a determination has been made by
the Director of the Bureau of Prisons that the defendant is not a danger to the safety
of any other person or the community, as provided under section 3142(g).”
                                           6
   Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 7 of 13 PageID #: 230



frustrates the purpose of the statute. Why include the 30 day wait period if its only

function is to prompt the warden to respond faster but does not restrict the overall

timeframe of an appeal to the BOP? “Indeed, anyone familiar with the multiple

demands that the BOP has faced for many years in this era of mass incarceration can

reasonably infer that Congress recognized that there would be many cases where the

BOP either could not act within 30 days on such a request or, even if it did act, its

review would be superficial.” Haney, 2020 WL 1821988, at *3. “Congress was

determined not to let such exigencies interfere with the right of a defendant to be

heard in court on his motion for compassionate release, and hence only limited him

to 30 days before he could come to court in the ordinary course.” Id. The “hybrid

requirement in this statute—either exhaust or wait 30 days—”thus reflects the

purpose of the changes the First Step Act made to compassionate release, i.e.

“congressional intent for the defendant to have the right to a meaningful and prompt

judicial determination of whether he should be released.” Id. (citing United States v.

Russo, No. 16-cr-441 (LJL), ECF No. 54, at 4, 2020 WL 1862294 (S.D.N.Y. Apr. 3,

2020)). Prompt judicial determination may be critical in the age of the COVID-19

pandemic.

      Most courts that are persuaded by the opposite interpretation of §

3582(c)(A)(1), that the 30 days refers only to the time by which the warden must

respond, rely on the assertion that interpreting “lapse of 30 days” to mean the passage

of 30 days renders the statutory avenue of fully exhausting administrative remedies

meaningless. See e.g., United States v. Allen, No. 1:15CR36-HSO-RHW-1, 2020 WL



                                          7
   Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 8 of 13 PageID #: 231



3159180, at *2 (S.D. Miss. June 12, 2020) (“There is also a risk that the former

interpretation would ‘render the statute’s provision regarding full exhaustion of

administrative remedies meaningless…’”). I disagree. It is true that the 30 day

backstop that Congress explicitly included in § 3582 significantly limits the

timeframe in which exhaustion of administrative remedies must occur. See

Stephenson, 2020 WL 2566760, at *5 (“Unqualified deference to the BOP no longer

makes sense now that the First Step Act has reduced the BOP’s role.”). That

limitation does not render exhaustion meaningless. If a warden denies a defendant’s

request within a matter of days, then a defendant can seek relief through the

administrative appeals process even though petitioning the court is not yet available.

The inclusion of exhausting all administrative rights to appeal is therefore not

superfluous; it provides a process for a defendant to seek relief before 30 days,

encouraging the BOP to act as quickly as practicable.

       The unique requirements in § 3582 of either exhaust or wait 30 days, affords

the BOP an opportunity to weigh in on a defendant’s request while also ensuring

timely review. See id. (“§ 3582(c)(1)(A)’s gate-keeping provision… allows a defendant

to come to court before the agency has rendered a final decision.”). The First Step Act

“embodies Congress’s intent to reduce the Bureau of Prison’s authority over

compassionate release petitions and authorizes the district courts to exercise their

independent discretion to determine whether there are ‘extraordinary and compelling

reasons’ to reduce a sentence.” United States v. Galloway, No. CR RDB-10-0775, 2020

WL 2571172, at *3 (D. Md. May 21, 2020) (internal citations removed). The statute’s



                                          8
   Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 9 of 13 PageID #: 232



30 day backstop does indeed place limits on the BOP’s process for dealing with

compassionate release decisions. But those limits are a policy choice, with which

courts may not interfere.

      I therefore FIND that Mr. Carter has met the necessary criteria outlined in

§3582(c)(1)(A) to petition this court for compassionate release. On April 28, 2020, Mr.

Carter filed a request for compassionate relief with the Warden at FCI Gilmer. [ECF

No. 49]. Mr. Carter appears to have received a response from the Warden denying his

request. See id. That response is not dated. Id. In its filing, the Government points

out that the date on which the Warden actually received the request is unclear. I find

it difficult to evaluate the asserted difference between when a request is sent to a

warden and when he or she receives it. Neither pro se Defendant nor the Government,

that would presumably have better access to necessary materials from the BOP than

a prisoner, provided any records showing a date of receipt by the Warden. Neither

party has offered anything beyond mere assertion that the date of receipt is different

than the date of request. I find it appropriate to assume in this case that the date the

request was sent, April 28, 2020, is the date received.

      Mr. Carter filed his Motion for Compassionate Release on May 27, 2020. [ECF

No. 49]. I recognize that May 27 is only 29 days after April 28, which is one day sooner

than the required 30 day wait period. At the time of this court’s review of the motion,

however, 30 days have unquestionably passed since the Warden’s receipt of Mr.

Carter’s request. Like other courts addressing pro se prisoners’ motions for

compassionate release, rather than requiring Defendant to refile his motion in order



                                           9
    Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 10 of 13 PageID #: 233



to comply with the 30 day requirement, I will proceed to address the merits of his

request. See United States v. Grady, No. 1:18-CR-00113-MR-WCM, 2020 WL

2569994, at *2 (W.D.N.C. May 21, 2020). Finding otherwise would be an unnecessary

waste of judicial resources and would have no effect on the ultimate outcome.

          (b) Merits
       Once an inmate has satisfied administrative exhaustion, courts may reduce

their sentences upon a finding of “extraordinary and compelling reasons.” See 18

U.S.C. § 3582(c)(1)(A).

       There are “disagreements [among district courts] about the precise definition

of ‘extraordinary and compelling reasons’ justifying compassionate release.” 3 United

States v. Cotinola, No. 13-CR-03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18,

2020). But many courts, including this court, have found “‘extraordinary and

compelling’ reasons ‘supporting release on the basis of a combination of dire prison

conditions and underlying health conditions that increase the likelihood of severe

illness from COVID-19.’” 4 United States v. White, No. 2:17-CR-00198-4, 2020 WL



3  The specific extraordinary and compelling reasons listed in the Sentencing
Guidelines for the BOP to consider include i) the defendant is suffering from a
terminal or serious medical condition; ii) age of defendant; iii) family circumstances
of defendant; and iv) “other reasons.” U.S.S.G. § 1B1.13; United States v. Bass, No.
1:10-CR-166 (LEK), 2020 WL 2831851, at *3–4 (N.D.N.Y. May 27, 2020). “Following
the passage of the First Step Act, courts may independently determine whether such
‘other reasons’ are present in a given case, without deference to the determination
made by the BOP.” United States of America v. Thaher, No. 17 CR. 302-3 (KPF), 2020
WL 3051334, at *4 (S.D.N.Y. June 8, 2020).
4 “Section 1B1.13 of the United States Sentencing Guidelines contains the only policy

statement issued by the Sentencing Commission pertaining to compassionate
release,” which has not been updated since the passage of the First Step Act. See
Bass, 2020 WL 2831851, at *3; U.S.S.G. § 1B1.13.4 Thus, courts have taken this to
                                         10
  Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 11 of 13 PageID #: 234



3244122, at *3 (S.D.W. Va. June 12, 2020) (citing United States v. Bass, No. 1:10-CR-

166 (LEK), 2020 WL 2831851, at *7 (N.D.N.Y. May 27, 2020)); see also United States

v. Sawicz, No. 08-CR-287 (ARR), 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020)

(finding an “extraordinary and compelling reason” on the basis of the inmate’s

hypertension and conditions at FCI Danbury); United States v. Foreman, No. 19-CR-

62, 2020 WL 2315908, at *2–4 (D. Conn. May 11, 2020) (finding an “extraordinary

and compelling reason” on the basis of the inmate’s hypertension and age of 58, in

combination with conditions at FCI Danbury); United States v. Scparta, No. 18-CR-

578 (AJN), 2020 WL 1910481, at *2, 9 (S.D.N.Y. Apr. 20, 2020) (finding an

“extraordinary and compelling reason” on the basis of the inmate’s hypertension, age

of 55, and conditions at FCI Butner, which had 60 infected inmates); United States

v. Soto, No. 18-CR-10086, 2020 WL 2104787, at *2 (D. Mass. May 1, 2020) (finding

an “extraordinary and compelling reason” on the basis of the inmate’s hypertension

and the presence of 27 reported inmate cases in his facility); see also Groups at Higher

Risk for Severe Illness, Ctrs. for Disease Control & Prevention (May 14, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

groups-at-higher-risk.html).




mean that “there does not currently exist, for purposes of satisfying the First Step
Act’s ‘consistency’ requirement, an ‘applicable policy statement.’” See e.g., United
States v. Redd, 2020 WL 1248493, at *6 (E.D. Va. Mar. 16, 2020); United States v.
Brant, No. 218CR20155TGBMKM1, 2020 WL 2850034, at *4 (E.D. Mich. June 2,
2020); United States v. Brooks, No. 07-CR-20047-JES-DGB, 2020 WL 2509107, at *3
(C.D. Ill. May 15, 2020).

                                          11
  Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 12 of 13 PageID #: 235



       As previously mentioned, Defendant in this case is currently imprisoned at FCI

Gilmer. According to the BOP, FCI Gilmer has 5 inmates who have tested positive

for   the   COVID-19     virus.   COVID-19     Cases,   Fed.   Bureau     of   Prisons,

https://www.bop.gov/coronavirus (last visited June 23, 2020). This Court recognizes

“the unprecedented magnitude of the COVID-19 pandemic and the extremely serious

health risks that it presents for all of us, including, and perhaps especially, those

individuals” who are “presently detained in federal custody.” United States v.

Wiggins, No. 19-CR-258 (KBJ), --- F.Supp.3d----, 2020 WL 1868891, at *8 (D.D.C. Apr.

10, 2020) (internal citations omitted). While any number of COVID-19 cases within

the prison context is great cause for concern, simply a generalized assertion of the

existence of the pandemic alone cannot independently justify compassionate release.

See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       Mr. Carter states that he suffers from various medical conditions including

“posttraumatic stress disorder, borderline personality disorder major depressive

disorder [sic] attention deficit/hyperactivity disorder [sic] among other things.” [ECF

No. 46]. In essence, he argues that the combination of the COVID-19 pandemic, prison

conditions, and his specific mental illnesses have created an unbearable situation for

him, which constitute “extraordinary and compelling reasons” for a reduction in his

sentence. See [ECF Nos. 45, 46]. Importantly, Mr. Carter is 35 years old—he is

neither elderly nor terminally ill—and does not fall into the high-risk category of

individuals most susceptible to the COVID-19 virus. See Groups at Higher Risk for




                                          12
  Case 2:19-cr-00078 Document 53 Filed 06/25/20 Page 13 of 13 PageID #: 236



Severe Illness, Ctrs. for Disease Control & Prevention (May 14, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

groups-at-higher-risk.html). I have no doubt that the general anxiety and legitimate

fear caused by this public health crisis along with Mr. Carter’s mental conditions

have presented a difficult situation for him. But without any evidence upon which to

evaluate the interplay between Mr. Carter’s mental conditions, the prison conditions

at FCI Gilmer, and the virus, I cannot find “extraordinary and compelling reasons”

to reduce Mr. Carter’s sentence. See United States v. Anderson, No. 17-CR-00595-

YGR-1, 2020 WL 2838797, at *2 (N.D. Cal. June 1, 2020) (denying a defendant’s

motion for compassionate release based on his diagnosis of depressive disorder

because defendant did not provide sufficient evidence that his condition constituted

an “extraordinary and compelling reason” to reduce his sentence). For these reasons,

his Motion for Compassionate Release [ECF Nos. 45, 46, 49] is DENIED.

   III.   Conclusion

      The court DENIES Defendant’s pro se Motion for Compassionate Release,

[ECF No. 49]. The court DIRECTS the Clerk to send a copy of this Order to the

defendant and counsel, the United States Attorney, the United States Probation

Office, and the United States Marshal. The court further DIRECTS the Clerk to post

a copy of this published opinion on the court’s website, www.wvsd.uscourts.gov.

                                                   ENTER:       June 25, 2020




                                        13
